Exhibit 10.2





FORM OF LIMITED GUARANTY

THIS LIMITED GUARANTY (this “Limited Guaranty”) is made and entered into as of
[DATE] by A. H. Belo Corporation, a Delaware corporation (the “Guarantor”) for
the benefit of Freedom Communications Holdings, Inc., a Delaware corporation
(the “Buyer”).
RECITALS
A.    Press-Enterprise Company, a Delaware corporation (the “Seller”), and the
Buyer have entered into that certain Asset Purchase Agreement, dated as of the
date hereof (as amended from time to time, the “Asset Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Asset Purchase Agreement.
B.    It is a condition precedent to the entering into of the Asset Purchase
Agreement that the Guarantor execute a guaranty of certain of the Seller’s
obligations under the Asset Purchase Agreement.
NOW, THEREFORE, in consideration of the above Recitals, which are incorporated
into the agreement below by reference as if fully set forth therein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the Guarantor, the Guarantor agrees with the Buyer as
follows:
AGREEMENT
ARTICLE I
REPRESENTATIONS AND WARRANTIES
The Guarantor makes the following representations and warranties to and in favor
of the Buyer:
Section 1.1. Existence and Rights. The Guarantor is a corporation duly organized
and validly existing under the laws of Delaware. The Guarantor has the requisite
power, authority, rights and franchises to own its property and to carry on its
business as now carried on, and is duly qualified and in good standing in each
jurisdiction in which the property it owns or the business it conducts makes
such qualification necessary, and the Guarantor has the power and authority to
execute, deliver and perform this Limited Guaranty.
Section 1.2. Limited Guaranty Authorized and Binding. The execution, delivery
and performance of this Limited Guaranty by the Guarantor has been duly
authorized by all requisite corporate action and this Limited Guaranty is a
valid and legally binding obligation of the Guarantor

 

--------------------------------------------------------------------------------

 

enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and general principles of equity.
Section 1.3. No Conflict. The execution and delivery of this Limited Guaranty by
the Guarantor (a) are not, and the performance of this Limited Guaranty by the
Guarantor will not be, in contravention of or in conflict with, any agreement,
indenture or undertaking to which the Guarantor is a party or by which it or any
of its property is or may be bound or affected, (b) do not, and will not,
require the consent or approval of, or any notice to or filing with, any
Governmental Authority, other than disclosures required to be made under
applicable securities law or regulation (including the regulations of any
securities exchange), (c) are not, and will not be, in contravention of or in
conflict with, any applicable Law binding on the Guarantor or any term or
provision of the Guarantor’s certificate of incorporation, bylaws or other
organizational documents and (d) do not, and will not, cause any security
interest, lien or other encumbrance to be created or imposed upon any of the
Guarantor’s assets or property.
Section 1.4. Review of Documents. The Guarantor hereby acknowledges that it has
copies of and is fully familiar with the Asset Purchase Agreement.
Section 1.5. Financial Capacity. The Guarantor has the financial capacity to pay
and perform all of its obligations under this Limited Guaranty.
ARTICLE II
LIMITED GUARANTY
Section 2.1. Limited Guaranty.
(a)    In order to induce the Buyer to enter into the Asset Purchase Agreement,
the Guarantor (as primary obligor and not as surety only) hereby
(i) unconditionally and irrevocably guaranties to the Buyer the prompt payment
(on demand and in lawful money of the United States) of the Guarantied
Obligations (as defined below), (ii) agrees to pay within 10 Business Days after
receipt of written demand, and to save the Buyer harmless against any liability
for the reasonable and documented out-of-pocket costs and expenses (including,
without limitation, reasonable and documented fees, costs of settlement and
disbursements of outside counsel) that are actually paid or incurred by the
Buyer in connection with the enforcement of any of the obligations of the
Guarantor under this Limited Guaranty. The term “Guarantied Obligations” means
all obligations of the Seller pursuant to Article VIII of the Asset Purchase
Agreement, subject to the terms, conditions and limitations set forth therein.
(b)    In no event shall the Guarantor be obligated to make payments to the
Buyer with respect to this Limited Guaranty, the Asset Purchase Agreement or the
transactions contemplated thereby that exceed the sum of (i) the Purchase Price
in the aggregate, and (ii) the amounts set forth in paragraph (a)(ii) above, it
being understood that this Limited Guaranty may not be enforced against the
Guarantor with respect to any amounts in excess of such aggregate amount. The
Buyer hereby agrees that in no event shall the Guarantor be required to pay any

2

--------------------------------------------------------------------------------

 

amounts to the Buyer under, with respect to, or in connection with this Limited
Guaranty or the Asset Purchase Agreement other than as expressly set forth
herein.
Section 2.2. Continuing Guaranty. This Limited Guaranty is an irrevocable and
continuing guaranty of payment and shall be enforceable by the Buyer and its
successors, transferees and assigns, subject to the terms set forth herein.
Section 2.3. Nature of Guaranty. A separate action or separate actions under
this Limited Guaranty may be brought and prosecuted against the Guarantor
whether or not any action is brought or prosecuted against the Seller or any
other person or whether the Seller or any other person is joined in any such
action or actions. Any circumstance which operates to toll any statute of
limitations applicable to the Seller or the Buyer shall also operate to toll the
statute of limitations applicable to the Guarantor. This Limited Guaranty is an
unconditional guaranty of payment and not of collection.
Section 2.4. Waivers.
(a)    The Guarantor hereby waives the right to require the Buyer to proceed
against the Seller or any other person liable on the Guarantied Obligations or
to pursue any other remedy in the Buyer’s power whatsoever, and the Guarantor
waives the right to have the proceeds of property of the Seller or any other
person liable on the Guarantied Obligations first applied to the discharge of
the Guarantied Obligations. The Guarantor hereby waives, to the fullest extent
permitted by law, all rights and benefits under any applicable law purporting to
reduce a guarantor’s obligations in proportion to the obligation of the
principal. When making any demand on the Guarantor hereunder against the
Guarantied Obligations, the Buyer may, but shall be under no obligation to, make
a similar demand on the Seller, and any failure by the Buyer to make any such
demand or to collect any payments from the Seller shall not relieve the
Guarantor of its obligations or liabilities hereunder. Subject to Article VIII
of the Asset Purchase Agreement, the Buyer may, at its election, exercise any
right or remedy it may have against the Seller or any other person without
affecting or impairing in any way the liability of the Guarantor hereunder,
except to the extent the Guarantied Obligations have been paid, and the
Guarantor waives any defense arising out of the absence, impairment or loss of
any right of reimbursement or subrogation or any other right or remedy of the
Guarantor against the Seller, whether resulting from such election by the Buyer
or otherwise.
(b)    The Guarantor hereby waives any defense based upon or arising by reason
of: (i) any lack of authority of any officer, director or any other person
acting or purporting to act on behalf of the Seller, or any defect in the
formation of the Seller; (ii) any act or omission by the Seller which directly
or indirectly results in or aids the discharge of the Seller of any Guarantied
Obligations by operation of law or otherwise; (iii) any modification of the
Guarantied Obligations, in any form whatsoever, including, without limitation,
the renewal, extension, acceleration or other change in time for payment or
performance of the Guarantied Obligations, any waiver or modification of
conditions precedent or any other change in the terms of the Guarantied
Obligations or any part thereof; (iv) the value, genuineness, irregularity,
illegality, invalidity or enforceability of the Guarantied Obligations, Asset
Purchase Agreement or any other agreement or instrument referred to herein or
therein; (v) any change in ownership of the Seller or the Guarantor or the
dissolution, liquidation or other change in the corporate existence of the
Seller or the Guarantor;

3

--------------------------------------------------------------------------------

 

(vi) any other circumstances that might otherwise constitute a legal or
equitable discharge of a surety or guarantor; (vii) the existence of any claim,
set-off or other right that the Guarantor may have at any time against the
Buyer, the Seller, any of their Affiliates or the Business, whether in
connection with any Guarantied Obligation or otherwise; (viii) the adequacy of
any other means the Buyer may have of obtaining repayment of any of the
Guarantied Obligations; or (ix) the addition, substitution or release of any
person now or hereafter liable with respect to the Guarantied Obligations or
otherwise interested in the transactions contemplated by the Asset Purchase
Agreement.
(c)    The Guarantor hereby waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor and
notices of acceptance of this Limited Guaranty and of the existence, creation or
incurring of new or additional obligations. The Guarantor assumes the
responsibility for being and keeping itself informed of the financial condition
of the Seller and of all other circumstances bearing upon the risk of nonpayment
or nonperformance by the Seller of the Guarantied Obligations which diligent
inquiry would reveal, represents that it has adequate means of obtaining such
financial information from the Seller on a continuing basis, and agrees that the
Buyer shall have no duty to advise the Guarantor of information known to it
regarding such condition or any such circumstances. The Guarantor hereby waives
notice of any action taken or omitted by the Buyer in reliance hereon, any
requirement that the Buyer be diligent and prompt in making demands hereunder,
notice of any waiver or amendment of any terms and conditions of the Asset
Purchase Agreement, notice of any default by the Seller or the assertion of any
right of the Buyer hereunder, and any right to plead or assert any election of
remedies in any action to enforce this Limited Guaranty with respect to its
obligations hereunder.
Section 2.5. Bankruptcy Not Discharge. This Limited Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any or all of the Guarantied Obligations is rescinded or
must otherwise be restored or returned by the Buyer upon the insolvency,
bankruptcy or reorganization of the Seller. Notwithstanding any modification,
discharge or extension of the Guarantied Obligations or any amendment, waiver,
modification, stay or cure of the Buyer’s rights which may occur in any
bankruptcy or reorganization case or proceeding concerning the Seller, whether
permanent or temporary, and whether or not assented to by the Buyer, the
Guarantor hereby agrees that it shall be obligated hereunder to pay and perform
the Guarantied Obligations and discharge its other obligations in accordance
with the terms of the Guarantied Obligations as set forth in this Limited
Guaranty in effect on the date hereof. The Guarantor understands and
acknowledges that by virtue of this Limited Guaranty, it has specifically
assumed any and all risks of a bankruptcy or reorganization case or proceeding
with respect to the Seller.
Section 2.6. Guarantor’s Understandings With Respect To Waivers. The Guarantor
warrants and agrees that each of the waivers set forth above is made with the
Guarantor’s full knowledge of its significance and consequences and made after
the opportunity to consult with counsel of its own choosing, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any of said waivers are determined to be contrary to any applicable law
or public policy, such waiver shall be effective only to the extent permitted by
law.

4

--------------------------------------------------------------------------------

 

Section 2.7. Covenants of the Buyer.
(a)    The Buyer hereby covenants and agrees that it shall not institute,
directly or indirectly, and shall cause the Buyer Indemnified Parties and their
respective Affiliates not to institute, directly or indirectly, any proceeding
or bring any other claim arising under, or in connection with, the Asset
Purchase Agreement or the transactions contemplated thereby against the
Guarantor or any Non-Recourse Party, except for (i) claims against the Guarantor
under this Limited Guaranty (subject to the limitations described herein), and
(ii) any claim by the Buyer against the Seller to the extent permitted under the
Asset Purchase Agreement.
(b)    Notwithstanding anything to the contrary contained in this Limited
Guaranty, the Buyer hereby agrees that to the extent the Seller is relieved of
its payment obligations under the Asset Purchase Agreement (other than due to a
rejection of the Asset Purchase Agreement in the context of a bankruptcy or
insolvency of the Seller), the Guarantor shall be similarly relieved of its
obligations under this Limited Guaranty.
(c)    Notwithstanding anything that may be expressed or implied in this Limited
Guaranty or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this Limited Guaranty, the Buyer covenants, agrees
and acknowledges that no Person other than the Guarantor has any obligations
hereunder. The Buyer further covenants, agrees and acknowledges that the Buyer
has no right of recovery under this Limited Guaranty, or any claim based on the
obligations hereunder against, and no personal liability shall attach to, the
former, current or future equity holders, controlling persons, directors,
officers, employees, agents, members, managers, general or limited partners,
stockholders, Affiliates (other than the Guarantor) or agents of the Seller or
the Guarantor (collectively, but not including the Seller or the Guarantor, each
a “Non-Recourse Party”) under this Limited Guaranty.
(d)    The Buyer covenants, agrees and acknowledges that the only rights of
recovery that the Buyer has with respect to the Asset Purchase Agreement or the
transaction contemplated thereby are (i) its rights to recover from the Seller
under the Asset Purchase Agreement (subject to the limitations described
therein), and from the Guarantor (but not any Non-Recourse Party) under this
Limited Guaranty (subject to the limitations described herein) and (ii) the
Buyer’s right to seek specific performance of the obligations of the Seller
pursuant to the terms of Section 10.13 of the Asset Purchase Agreement (subject
to the limitations set forth in the Asset Purchase Agreement); provided,
however, that in the event the Guarantor (1) consolidates with or merges with
any other Person and is not the continuing or surviving entity of such
consolidation or merger or (2) transfers or conveys all or substantially all of
its properties and other assets to any Person, then, and in each such case, the
Buyer may seek recourse, whether by enforcement of any judgment or assessment or
by any legal or equitable proceeding or by virtue of any statue, regulation or
other applicable Law, against such continuing or surviving entity, but only to
the extent of the liability of the Guarantor hereunder.
(e)    Notwithstanding any other provision of this Limited Guaranty, the Buyer
hereby agrees that the Guarantor may assert, as a defense to, or release or
discharge of, any payment or performance by the Guarantor under this Limited
Guaranty, any claim, set off, deduction, defense or release that the Seller
could assert against the Buyer under the terms of, or with respect to, the

5

--------------------------------------------------------------------------------

 

Asset Purchase Agreement, except for defenses arising out of bankruptcy,
insolvency, dissolution or liquidation of the Seller.
(f)    The Buyer acknowledges and agrees that, following the Closing, the Seller
is expected to distribute substantially all of its assets (including the
Purchase Price) to the Guarantor or its Affiliates, such that the Seller may
have no material assets other than certain contract rights, and that no
additional funds are expected to be contributed to the Seller. Recourse against
the Guarantor under and pursuant to the terms of this Limited Guaranty shall be
the sole and exclusive remedy of the Buyer, the Buyer Indemnified Parties and
their respective Affiliates against the Guarantor and the Non-Recourse Parties
with respect to any liabilities or obligations arising under, or in connection
with, the Asset Purchase Agreement or the transactions contemplated thereby.
Nothing set forth in this Limited Guaranty shall confer or give or shall be
construed to confer or give to any Person any rights or remedies against any
Person including the Guarantor, except to the Buyer as expressly set forth
herein.
ARTICLE III
MISCELLANEOUS
Section 3.1. Survival of Warranties. All representations, warranties, covenants
and agreements of the Guarantor contained herein shall survive the execution and
delivery of this Limited Guaranty and shall be deemed made continuously, and
shall continue in full force and effect, until the termination of this Limited
Guaranty.
Section 3.2. No Waiver. No waiver, forbearance, failure or delay by the Buyer in
exercising, or in beginning to exercise, any right, power or remedy, nor any
simultaneous or later exercise thereof, shall constitute a waiver of the Buyer’s
rights hereunder, and every right, power or remedy of the Buyer shall continue
in full force and effect until such right, power or remedy is specifically
waived in writing. No single or partial exercise of any right, power or remedy
by the Buyer shall preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies that may be available to
the Buyer at law, in equity, or otherwise.
Section 3.3. Notices. All notices and other communications under this Limited
Guaranty shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by
facsimile (with written confirmation of transmission), (c) when received by the
addressee if sent by registered or certified mail, postage prepaid, return
receipt requested, or (d) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

6

--------------------------------------------------------------------------------

 

If to the Guarantor or the Seller:
A. H. Belo Corporation
508 Young Street
Dallas, Texas 75202-4804
Attention:    Chief Financial Officer
Facsimile:    (214) 977-8201
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067-3026
Attention:    Mark Lahive
Facsimile:    (310) 552-7038
If to the Buyer:
Freedom Communications Holdings, Inc.
625 North Grand Avenue
Santa Ana, California 92701
Attention:    Aaron Kushner
Facsimile:    (208) 485-4839
with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
200 Clarendon Street
Boston, Massachusetts 02116
Attention:    Johan V. Brigham
Facsimile:    (617) 948-6001
Section 3.4. Severability. Any provision of this Limited Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 3.5. Governing Law. All matters relating to the interpretation,
construction, validity and enforcement of this Limited Guaranty, including all
claims (whether in contract or tort) that may be based upon, arise out of or
relate to this Limited Guaranty or the negotiation, execution or performance of
this Limited Guaranty or the transactions contemplated hereby (including any
claim or cause of action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Limited Guaranty
or as an inducement to enter into this Limited

7

--------------------------------------------------------------------------------

 

Guaranty), shall be governed by and construed in accordance with the domestic
laws of the State of California without giving effect to any choice or conflict
of law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than the State of California.
Section 3.6. Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury.
(a)    Jurisdiction and Venue. The parties hereto hereby irrevocably submit to
the non-exclusive jurisdiction of any federal or state court located within the
City of Los Angeles, California (or, if such court lacks subject matter
jurisdiction, in any appropriate California State of federal court) over any
dispute arising out of or relating to this Limited Guaranty or the transactions
contemplated hereby, and irrevocably agree that all claims with respect to such
dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.
(b)    Service of Process. Each of the parties hereto hereby consents to process
being served by any party to this Limited Guaranty in any suit, action or
proceeding by the delivery of a copy thereof in accordance with the provisions
of Section 3.3.
(c)    Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the Transactions. Each of the parties
hereto hereby (i) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, and
(ii) acknowledges that it has been induced to enter into this Limited Guaranty
and the transactions contemplated hereby, by, among other things, the mutual
waivers and certifications in this Section 3.6(c).
Section 3.7. Binding Effect; Assignment. This Limited Guaranty shall be binding
upon and inure to the benefit of the Buyer, the Guarantor and their respective
successors and assigns, provided that neither the Buyer nor the Guarantor shall
have the right to assign its rights and obligations hereunder without the prior
written consent of the other party (and any attempted assignment in
contravention of the terms hereof shall be void).
Section 3.8. Relationship of the Parties. This Limited Guaranty is not intended
to, and does not create any agency, partnership, fiduciary or joint venture
relationship between any of the parties hereto, and the obligations of the
Guarantor under this Limited Guaranty are solely contractual in nature.

8

--------------------------------------------------------------------------------

 

Section 3.9. Headings. Article and Section headings in this Limited Guaranty are
included herein for the convenience of reference only and shall not constitute a
part of this Limited Guaranty for any other purpose.
Section 3.10. Entire Agreement. This Limited Guaranty constitutes the entire
agreement and understanding between the parties pertaining to the subject matter
hereof and supersedes all prior or contemporaneous drafts, agreements,
representations and understandings of the parties. Each party acknowledges that
it has expressly bargained for a prohibition of any implied or oral amendments
or modifications of any kind, nature or character. Each party agrees and
acknowledges that this Limited Guaranty is fully integrated and not in need of
parol evidence in order to reflect the intentions of the parties, and that the
parties intend the literal words of this agreement to govern the transactions
described herein, and for all prior negotiations, drafts and other extraneous
communications to have no significance or evidentiary effect whatsoever.
Section 3.11. Counterparts. This Limited Guaranty may be executed in two or more
counterparts, including electronically transmitted counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.


Signature page follows.
 









9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Limited Guaranty has been entered into by the
undersigned as of the date first above written.
GUARANTOR:
A.H. BELO CORPORATION
By:
    

Name:    
Title:    





Signature Page to A.H. Belo – Freedom Limited Guaranty

--------------------------------------------------------------------------------

 

ACCEPTED BY:
FREEDOM COMMUNICATIONS HOLDINGS, INC.
By:
    

Name:    
Title:    







Signature Page to A.H. Belo – Freedom Limited Guaranty